—In an action, inter alia, to recover uninsured motorist benefits from the defendant Fidelity and Guaranty Insurance Company, the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated March 15, 2001, as granted the cross motion of the defendant Fidelity and Guaranty Insurance Company to dismiss the causes of action against it on the ground that those causes of action were subject to mandatory arbitration.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff Sajid Mahmood sustained personal injuries as a result of a motor vehicle accident involving an uninsured vehicle. The plaintiffs’ vehicle was insured by the defendant Fidelity and Guaranty Insurance Company (hereinafter Fidelity), under a policy which they allege afforded them uninsured motorist coverage for the minimum mandatory amount of $25,000 and which included coverage for hit-and-run accidents. In the instant action, the plaintiffs seek to recover uninsured motorist benefits from Fidelity.
Pursuant to paragraph 12 of the conditions section of the prescribed uninsured motorist endorsement contained in 11 NYCRR 60-2.3 (f), if, as in the instant case, the maximum amount of uninsured motorist coverage provided in an endorsement to an insurance policy equals the minimum amount of coverage required by Insurance Law § 3420 (f) (1), disagreements “shall be settled by * * * arbitration procedures upon written demand of either the insured” or the insurance carrier (11 NYCRR 60-2.3 [f]). Accordingly, arbitration of the dispute between the plaintiffs and Fidelity is mandatory (see Cacciatore v New York Cent. Mut. Fire Ins. Co., 301 AD2d 253 [2002]) and the complaint against Fidelity was properly dismissed. Prudenti, P.J., Krausman, Goldstein and Schmidt, JJ., concur.